                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                    Plaintiff,                              4:19CV3011

      vs.
                                                         MEMORANDUM
WILLIAM J. MUNN, and NELNET,                              AND ORDER
INC.,

                    Defendants.


       This matter is before the court on several motions filed by Plaintiff. (Filing
Nos. 11, 12, 13, & 14.) The motions are difficult to decipher and largely
unintelligible. As best the court can determine, Plaintiff appears to seek relief from
this court’s judgment dismissing this matter without prejudice due to Plaintiff’s
failure to file an amended complaint and comply with this court’s order. Plaintiff
also appears to request the appointment of counsel and for various other relief
related to cases she has litigated in federal courts outside this district. Upon careful
consideration,

      IT IS ORDERED that: Plaintiff’s motions (filing nos. 11, 12, 13, & 14) are
denied.

      Dated this 24th day of March, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
